DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Species A (claims 1 – 5 and 8 – 27) in the reply filed on November 7, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a))
Claims 6 and 7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species (Species B), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 7, 2022.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 5 and 8 – 27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 17 of U.S. Patent No. 11,147,949 in view of Jalgaonkar (U.S. Patent Application Publication Number 2018/0304040). 
Regarding claim 1 of the instant application, claim 1 of ‘949 expressly teaches each of the limitations of claim 1 of the instant application, except for the step of ‘softening at least a portion of the tubular inner liner on the mandrel.’ Jalgaonkar teaches a method of making a flexible distal zone on a catheter, having an elongate tubular body with a distal end (abstract), comprising: forming a tubular inner liner (figure 2, element 18 being the ‘tubular inner liner’; page 14, paragraph 186); softening at least a portion of the tubular inner liner (figure 19, steps 90 and 92; page 14, paragraphs 187, 188, and 190); and positioning a tubular segment over the tubular inner liner (figure 2, element 24 being the ‘tubular segment’; figure 19, step 94; page 15, paragraph 191). It would have been obvious to one skilled in the art to soften the tubular inner liner of claim 1 of ‘949, as taught by Jalgaonkar, because Jalgaonkar teaches that doing so provides the benefit of increasing the flexibility of the tubular inner liner while maintaining sufficient strength in the distal section of the tubular inner liner (page 1, paragraph 3), as desired by claim 1 ‘949 (preamble of claim 1 of ‘949).
However, claim 1 of ‘949 in view of Jalgaonkar is silent as to whether the softening is performed on a mandrel or off a mandrel. It would have been obvious to one skilled in the art to soften the tubular inner liner, as taught by claim 1 ‘949 in view of Jalgaonkar, while the tubular inner liner is still on the mandrel, because one skilled in the art would have appreciated that the softening could be equally performed either on the mandrel or off the mandrel and still appreciate the benefit of increased flexibility. MPEP 2143.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4, 10, 11, 15, 16, 18 – 20, 22, and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitations “about 15 mm” and “about 20 mm.” Because the Specification does not expressly define Applicant’s intent regarding “about” 15 mm and “about” 20 mm, the limitations are indefinite because the metes and bounds of the limitations are unclear.
Claim 4 recites the limitation “about 0.00025 inches.” Because the Specification does not expressly define Applicant’s intent regarding “about” 0.00025 inches, the limitation is indefinite because the metes and bounds of the limitation is unclear.
Claim 10 recites the limitation “about 0.005 inches.” Because the Specification does not expressly define Applicant’s intent regarding “about” 0.005 inches, the limitation is indefinite because the metes and bounds of the limitation is unclear.
Claim 11 recites the limitation “the most distal 20 cm.” There is insufficient antecedent basis for the limitation in the claim.
Claim 15 recites the limitation “about the most distal 15 cm of the length of the catheter.” The limitation is indefinite for several reasons. First, because the Specification does not expressly define Applicant’s intent regarding “about” the most distal 15 cm, the limitation is indefinite because the metes and bounds of the limitation is unclear. Secondly, there is insufficient antecedent basis for ‘the most distal 15 cm of the length of the catheter.’
Claim 16 recites the limitation “about the most distal 16 cm of the length of the catheter.” The limitation is indefinite for several reasons. First, because the Specification does not expressly define Applicant’s intent regarding “about” the most distal 16 cm, the limitation is indefinite because the metes and bounds of the limitation is unclear. Secondly, there is insufficient antecedent basis for ‘the most distal 16 cm of the length of the catheter.’
Claim 18 recites the limitation “at least two tubular segments.” It is unclear as to whether Applicant intends the limitation to refer to at least two of the ‘tubular segments’ previously set forth in claim 1, or whether Applicant intends to set forth a second set of ‘tubular segments’ which are separate and independent from the ‘tubular segments’ previously set forth. For the purposes of this Office Action, Examiner will interpret the limitation as “at least two of the tubular segments.”
Claim 19 recites the limitation “at least three tubular segments.” It is unclear as to whether Applicant intends the limitation to refer to at least three of the ‘tubular segments’ previously set forth in claim 1, or whether Applicant intends to set forth a second set of ‘tubular segments’ which are separate and independent from the ‘tubular segments’ previously set forth. For the purposes of this Office Action, Examiner will interpret the limitation as “at least two of the tubular segments.”
Claim 20 recites the limitation “about twice as long.” Because the Specification does not expressly define Applicant’s intent regarding “about” twice as long, the limitation is indefinite because the metes and bounds of the limitation is unclear.
Claim 22 recites the limitation “positioning at least seven segments on the helical coil.” The limitation is indefinite for several reasons. First, it is unclear as to whether Applicant intends the limitation to refer to, and further define, the step of ‘positioning a plurality of tubular segments over the helical coil,’ or whether Applicant intends to set forth a second step of ‘positioning segments on the helical coil’ which is separate and independent from the step of ‘positioning segments on the helical coil’ previously set forth. Secondly, it is unclear as to whether Applicant intends the ‘segments’ to refer to the ‘tubular segments’ previously set forth in claim 1, or whether Applicant intends to set forth a second set of ‘segments’ which are separate and independent from the ‘tubular segments’ previously set forth. For the purposes of this Office Action, Examiner will interpret the limitation as “the step of positioning a plurality of tubular segments on the helical coil comprises positioning at least seven of the tubular segments over the helical coil.”
Claim 23 recites the limitation “positioning at least nine segments on the helical coil.” The limitation is indefinite for several reasons. First, it is unclear as to whether Applicant intends the limitation to refer to, and further define, the step of ‘positioning a plurality of tubular segments over the helical coil,’ or whether Applicant intends to set forth a second step of ‘positioning segments on the helical coil’ which is separate and independent from the step of ‘positioning segments over the helical coil’ previously set forth. Secondly, it is unclear as to whether Applicant intends the ‘segments’ to refer to the ‘tubular segments’ previously set forth in claim 1, or whether Applicant intends to set forth a second set of ‘segments’ which are separate and independent from the ‘tubular segments’ previously set forth. For the purposes of this Office Action, Examiner will interpret the limitation as “the step of positioning a plurality of tubular segments on the helical coil comprises positioning at least nine of the tubular segments over the helical coil.”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 – 5 and 8 – 27 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (U.S. Patent Application Publication Number 2017/0252536) in view of Jalgaonkar (U.S. Patent Application Publication Number 2018/0304040).
As to claim 1, Yang teaches a method of making a flexible distal zone on a neurovascular catheter, having an elongate tubular body with a distal end (abstract), comprising: dip coating a removable mandrel to form a tubular inner liner on the mandrel (figure 30, element 3014 being the ‘tubular inner liner’; pages 14 – 15, paragraph 180); applying a helical coil to the outside of the inner liner (figure 30, element 3024 being the ‘helical coil’; page 15, paragraph 181); positioning a plurality of tubular segments over the helical coil (figure 30, elements 3022, 3026, 30228, 3030, 3032, 3034, 3036, and 3038 being the ‘tubular segments’; page 15, paragraph 184), the plurality of segments having durometers that decrease in a distal direction (figure 30, a left-to-right direction being the ‘distal direction’; page 15, paragraph 185); heating the tubular segments to form the flexible distal zone on the neurovascular catheter (page 15, paragraph 184); and removing the mandrel (page 15, paragraph 180).
However, Yang does not teach softening the tubular inner liner. Jalgaonkar teaches a method of making a flexible distal zone on a catheter, having an elongate tubular body with a distal end (abstract), comprising: forming a tubular inner liner (figure 2, element 18 being the ‘tubular inner liner’; page 14, paragraph 186); softening at least a portion of the tubular inner liner (figure 19, steps 90 and 92; page 14, paragraphs 187, 188, and 190); and positioning a tubular segment over the tubular inner liner (figure 2, element 24 being the ‘tubular segment’; figure 19, step 94; page 15, paragraph 191). It would have been obvious to one skilled in the art to soften the tubular inner liner of Yang, as taught by Jalgaonkar, because Jalgaonkar teaches that doing so provides the benefit of increasing the flexibility of the tubular inner liner while maintaining sufficient strength in the distal section of the tubular inner liner (page 1, paragraph 3), as desired by Yang (pages 14 and 15, paragraphs 179 and 185).
However, Yang in view of Jalgaonkar is silent as to whether the softening is performed on a mandrel or off a mandrel. It would have been obvious to one skilled in the art to soften the tubular inner liner, as taught by Yang in view of Jalgaonkar, while the tubular inner liner is still on the mandrel, because one skilled in the art would have appreciated that the softening could be equally performed either on the mandrel or off the mandrel and still appreciate the benefit of increased flexibility. MPEP 2143.
As to claim 2, Jalgaonkar teaches that the softened portion of the tubular inner liner comprises a distal of 20 mm of the tubular inner liner. Examiner notes that this can be found because Jalgaonkar teaches softening the entirety of the tubular inner liner (pages 14 – 15, paragraphs 187 – 190), which includes softening a distal of 20 mm of the tubular inner liner.
As to claim 3, Jalgaonkar teaches that the softening comprises applying tension axially to the at least a portion of the tubular inner liner to stretch the at least a portion of the tubular inner liner (figure 19, step 92; pages 14 – 15, paragraph 190).
As to claim 4, Jalgaonkar teaches achieving a thickness of the softened portion of the tubular inner liner of 0.020 mm (0.00079 inches) (page 15, paragraph 190).
As to claim 5, Jalgaonkar teaches the softening acting to align one or more polymer chains of the stretched portion of the tubular inner liner relative to another in a similar or substantially similar direction as the applied tension. This can be found because Jalgaonkar teaches stretching the tubular inner liner in the axial direction (figure 19, step 92; page 14, paragraph 190), which Applicant’s Specification teaches acts to align one or more of the polymer chains of the tubular inner liner in the manner claimed (Specification, paragraph 115).
As to claim 8, Yang teaches coating the tubular inner liner with a tie layer (figure 30, element 3012 being the ‘tie layer’; page 15, paragraph 180).
As to claim 9, Yang teaches the tie layer comprises polyurethane (page 15, paragraph 180).
As to claim 10, Yang teaches the tie layer having a wall thickness of no more than 0.005 inches (page 15, paragraph 180).
As to claim 11, Yang teaches that the tie layer extends along at least a most distal 20 cm of the neurovascular catheter (page 15, paragraph 180).
As to claim 12, Yang teaches positioning at least one axially extending tensile strength enhancing filament over the tie layer (figure 31a, element 3042 being the ‘tensile strength enhancing filament’; page 15, paragraph 186).
As to claim 13, Yang teaches overlapping the softened portion of the tubular inner liner with the at least one axially extending filament (figure 31a, elements 3014 and 3042).
As to claim 14, Yang teaches that the axially extending filament includes an anchoring section, such that the method further comprises anchoring the at least one axially extending filament in a section of the catheter that includes the helical coil (figure 31a, right end of element 3042 being the ‘anchoring section’).
As to claim 15, Yang teaches that the filament extends along at least the most distal 15 cm of the length of the catheter (page 15, paragraph 186).
As to claim 16, Yang teaches that the filament extends along at least the most distal 20 cm of the length of the catheter (page 15, paragraph 186).
As to claim 17, Yang teaches that the filament comprises multiple fiber (page 16, paragraph 189).
As to claim 18, Yang teaches that the plurality of tubular segments form a proximal section having a proximal end and a distal end and a durometer equal to or greater than 65D at all points along a length from the proximal end to the distal end of the proximal section (figure 30, elements 3022 and 3020 being the ‘proximal end’; page 16, paragraph 194), a distal section having a proximal end and a distal end and a durometer equal to or less than 35D at all points along a length extending from the proximal end to the distal end of the distal section (figure 30, elements 3034, 3036, and 3038 being the ‘distal section’; page 16, paragraph 194), and a transition section extending from the distal end of the proximal section to the proximal end of the distal section, the transition section comprising four tubular segments and having a durometer less than 65D and greater than 35D at all points along a length extending from the distal end of the proximal section to the proximal end of the distal section (figure 130, elements 3032, 3030, 3028, and 3026 being the ‘transition section’; page 16, paragraph 194) the transition section being shorter in length than the proximal section and shorter in length and the distal section (figure 30, elements 3032, 3030, 3028, 3026 and elements 3038, 3036, 3034; page 16, paragraph 194).
As to claim 19, the discussion of claim 18 is incorporated herein.
As to claim 20, Yang teaches that the distal section is at least twice as long as the transition section (figure 30, elements 3032, 3030, 3028, 3026 and elements 3038, 3036, 3034; page 16, paragraph 194).
As to claim 21, Yang teaches that removing the mandrel includes axially elongated in the mandrel (page 15, paragraph 180).
As to claim 22, Yang teaches that the step of positioning a plurality of tubular segments on the helical coil comprises positioning nine of the tubular segments over the helical coil (figure 30, elements 3020, 3022, 3026, 3028, 3030, 3032, 3034, 3036, and 3038; page 15, paragraph 184).
As to claim 23, the discussion of claim 22 is incorporated herein.
As to claim 24, Yang teaches that the tubular inner liner comprises PTFE (page 15, paragraph 180).
As to claim 25, Yang teaches that the coil comprises a Nitinol comprising an austenite state at body temperature (paragraphs 181 and 260).
As to claims 26 and 27, the discussion of claim 25 is incorporated herein.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BESLER whose telephone number is (571)270-5331. The examiner can normally be reached Monday - Friday, 10:30 am - 7:30 am (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J BESLER/Primary Examiner, Art Unit 3726